 Case 2:17-cv-05061-DMG-PLA Document 84 Filed 12/14/18 Page 1 of 15 Page ID #:1152



 1   BOWMAN AND BROOKE LLP
     Brian Takahashi(SBN: 146505)
 2   E-mail: Brian.Takahashi@bowmanandbrooke.corn
     Richard L. Stuhlbarg(SBN: 180631)
 3   E-mail: Richard.StuhlbargAbowmanandbrooke.corn
     Stephen J. Kelley(SBN: 1-6'3812)
 4   E-mail: Stephen.Kelley@bowmanandbrooke.corn
     970 West 190th
                -    Street, Suite 700
 5   Torrance, California 90502
     Tel No: 310/ 768-3068
 6   Fax No: 310/ 719-1019
 7 Attorneys for Defendant
   BMW OF NORTH AMERICA,LLC
 8
 9                         UNITED STATES DISTRICT COURT
10          CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
11
12 JERRY ZOMORODIAN,                           CASE NO.: 2:17-cv-5061 DMG(PLAx)
13                       Plaintiff,
                                               Assigned to Hon. Dolly M Gee
14           vs.

15 BMW OF NORTH AMERICA,                       Magistrate Judge for discovery-related
   LLC;IRVINE BMW and DOES 1                   motions: Hon. Paul L. Abrams
16 through 10, inclusive,
                                               BMW OF NORTH AMERICA,LLC'S
17                       Defendants.           NOTION OF MOTION AND MOTION
                                               FOR JUDGMENT AS A MATTER OF
18                                             LAW PURSUANT TO FRCP 50(a)
19                                             Action Filed:      April 11, 2017
                                               Trial:             December 11, 2018
20
21           TO THE COURT,ALL PARTIES, AND THEIR COUNSEL OF RECORD:
22           PLEASE TAKE NOTICE THAT Defendant BMW of North America, LLC
23 ("BMW NA") hereby submits the attached Motion for Judgment as a Matter of
24 Law pursuant to Rule 50(a) of the Federal Rules of Civil Procedure. Judgment as
25   a matter oflaw for BMW NA is appropriate on the following claims:
26      • Plaintiff's Second Claim — No single repair visit exceeded 30 days, and
27           plaintiff has no evidence of diminution ofthe Subject Vehicle's value.
28 / / /



     20240113v2                                1                     2:17-cv-5061 DMG(PLAx)
 Case 2:17-cv-05061-DMG-PLA Document 84 Filed 12/14/18 Page 2 of 15 Page ID #:1153



 1      • Plaintiffs Fifth Claim — Civil Code section 1791.1 is not applicable. BMW
 2            NA did not extend an implied warranty with the lease of the "used" Subject
 3            Vehicle. The Subject Vehicle was not unfit for its ordinary purpose of
 4            providing transportation.
 5      • Plaintiff's Claim for Civil Penalty — BMW NA's decision to deny
6             repurchase was the result of a good faith and reasonable belief the facts
 7            imposing the statutory obligation was not present.
 8           Pursuant to a Rule 50(a), a motion for judgment as a matter of law may be
9 made at any time before the case is submitted to the jury. The motion must specify
10 the judgment sought and the law and facts that entitle the movant to the judgment.
11   Fed. R. Civ. P. 50(a))
12 DATED: December 14, 2018                                           BOWMAN AND BROOKE LLP
13
14
                                                            BY: /s/Richard L. Stuhlbarg
15                                                              Brian Takahashi
                                                                Richard L. Stuhlbarg
16                                                              Stephen J. Kelley
                                                                Attorneys for Defendant
17                                                              BMW OF NORTH AMERICA,LLC
18
19
20
21
22
23
24
25
26
27
28
     I Plaintiff dismissed his third and fourth causes of action without prejudice.




     20240113v2                                                 2                     2:17-cv-5061 DMG(PLAx)
 Case 2:17-cv-05061-DMG-PLA Document 84 Filed 12/14/18 Page 3 of 15 Page ID #:1154



 1                                TABLE OF CONTENTS
2 I.         INTRODUCTION                                                                6
 3 II.       STATEMENT OF RELEVANT FACTS AT TRIAL                                        6
4 III.       FRCP50(a)STANDARD                                                           7
 5 IV.       BMW NA IS ENTITLED TO JUDGMENT AS A MATTER OF LAW ON
6 PLAINTIFF'S SECOND,AND FIFTH CLAIMS AS WELL AS CLAIM FOR
 7 CIVIL PENALTY.                                                                        8
 8           A.    BMW NA Is Entitled To Judgment As a Matter of Law As To
9            Plaintiff's Second Claim for Violation of Civil Code section 1793.2(b).     8
10           B.    BMW NA Is Entitled to Judgment As a Matter of Law As To
11           Plaintiff's Fifth Claim for Breach ofImplied Warranty of Merchantability. 9
12                 1. Since the subject vehicle was leased used by plaintiff, Civil Code
13                 section 1791.1 is not applicable.                                     9
14                 2. Under Civil Code section 1795.5, only Irvine BMW extended an
15                 implied warranty with the "used" vehicle leased to plaintiff          9
16                 3. Even if BMW NA did extend an implied warranty to plaintiff, the
17                 duration was only three months, no concern rendered the vehicle unfit
18                 for providing transportation, and plaintiff never presented the vehicle
19                 to an authorized repair facility regarding the instrument cluster
20                 concern within the implied warranty period.                          10
21           C.    BMW NA is Entitled to Judgment As a Matter of Law As to
22           Plaintiff's Claim for Civil Penalty As He Has No Evidence Of A Bad Faith
23           Denial OfHis Repurchase Request                                            13
24 V.        CONCLUSION                                                                 14
25
26
27
28



     20240113v2                                 3                     2:17-cv-5061 DMG(PLAx)
 Case 2:17-cv-05061-DMG-PLA Document 84 Filed 12/14/18 Page 4 of 15 Page ID #:1155



 1                             TABLE OF AUTHORITIES
 2
 3                                                                            Page(s)
 4 Cases
 5
 6 Gavaldon v. DaimlerChrysler Corp.(2004)32 Ca1.4th 1246, 1262,
        13 Cal.Rptr.3d 793,90 P.3d 752                                               8
 7
 8   American Suzuki Motor Corporation v. Superior Court,

 9     37 Cal.App.4th 1291 (1995)                                                  11

10 Anderson v. Liberty Lobby,Inc.,
11  477 U.S. 242(1986)                                                               8

12 Brand v Hyundai,
13  226 Cal.App.4th 1538(2014)                                                     11

14 Calvillo-Silva v. Home Grocery,
15   19 Ca1.4th 714(1998)                                                          13

16 Kwan v. Mercedes-Benz of North America,Inc.,
17  23 Cal. App. 4th 174(1994)                                                     13

18 Patarak v. Williams,
19   91 Cal.App.4th 826(2001)                                                      13

20 Rick's Electric, Inc. v. Occupational Safety & Health Appeals Bd.,
21   80 Cal.App.4th 1023(2000)                                                     13

22 Schreidel v. American Honda Motor Co.,
23   34 Cal.App.4th 1242(1995)                                                     14

24   Washington v. Vogel,

25     880 F.Supp. 1542(M.D.Fla.1995)                                                8

26 Statutes
27
     Cal. Civ. Code § 1791.1                                                      6,9
28



     20240113v2                             4                    2:17-cv-5061 DMG(PLAx)
 Case 2:17-cv-05061-DMG-PLA Document 84 Filed 12/14/18 Page 5 of 15 Page ID #:1156



 1
     Cal. Civ. Code § 1791.1(c)                                                10
 2
     Cal. Civ. Code § 1792                                                      9
 3
     Cal. Civ. Code § 1793.2(b)                                                 8
 4
     Cal. Civ. Code § 1793.2(d)                                                 8
 5
     Cal. Civ. Code § 1794(b)                                                   8
 6
     Cal. Civ. Code § 1795.5                                                    9
 7
     Cal. Civ. Code § 1795.5(a)                                       10, 11, 12
 8   Cal. Civ. Code § 1795.5(c)                                           10, 11
 9
     Cal. U. Com. Code, § 2607(3)(A)                                           11
10
     Cal. U. Corn. Code, § 2608(3)                                             11
11
     Cal. U. Corn. Code,§ 2713                                                11
12
     Cal. U. Corn. Code, §§ 2711-2715                                           8
13
14
15 Federal Rule of Civil Procedure 50                                         14
16 Federal Rule of Civil Procedure 50(a)                                     6, 7
17 Other Authorities
18
19 CACI 3205                                                                 8,9

20
21
22
23
24
25
26
27
28



     20240113v2                            5                2:17-cv-5061 DMG(PLAx)
 Case 2:17-cv-05061-DMG-PLA Document 84 Filed 12/14/18 Page 6 of 15 Page ID #:1157



 1   I.      INTRODUCTION
 2           BMW NA is entitled to judgment as a matter of law because plaintiff has
 3 failed to present sufficient evidence establishing an essential element of each
 4 claim as described below.
 5        • Plaintiff's Second Claim — Judgment for BMW NA is appropriate as no
 6           single repair visit exceeded 30 days, and plaintiff has no evidence of
 7           diminution ofthe Subject Vehicle's value.
 8        • Plaintiff's Fifth Claim — Judgment for BMW NA is appropriate because (a)
 9           Civil Code section 1791.1 is not applicable;(b)BMW NA did not extend an
10           implied warranty with the lease of the "used" Subject Vehicle; and (c) the
11           vehicle was not unfit for its ordinary purpose of providing transportation.
12        • Plaintiff's Claim for Civil Penalty — Judgment for BMW NA is appropriate
13           because BMW NA's decision to deny repurchase was the result of a good
14           faith and reasonable belief the facts imposing the statutory obligation was
15           not present.
16        Accordingly, BMW NA respectfully requests that these issues be adjudicated in
17 BMW NA's favor pursuant to Federal Rule of Civil Procedure 50(a).
18 II.       STATEMENT OF RELEVANT FACTS AT TRIAL
19           1.    On June 25, 2016, plaintiff leased the subject 2016 BMW 750i "used"
20 ("Subject Vehicle")from Irvine BMW. (See Lease Agreement, Trial Ex."1.")
21           2.    Plaintiff presented no evidence that any concern rendered the vehicle
22 unfit for its ordinary purpose of providing transportation.
23           3.    Plaintiff did not present the Subject Vehicle to an authorized repair
24 facility regarding the instrument cluster concern within the first three months of
25   plaintiff's lease.(See 7/6/2016 Repair Order, Exs."12" and "13.")
26           4.    No single warranty repair visit exceeded 30 days. (See Repair
27 Orders, Trial Exs."11"-"18" and "20"-"25.")
28           5.    Plaintiff has not presented the Subject Vehicle to an authorized repair



     20240113v2                                6                      2:17-cv-5061 DMG(PLAx)
 Case 2:17-cv-05061-DMG-PLA Document 84 Filed 12/14/18 Page 7 of 15 Page ID #:1158




 1   facility complaining of the instrument cluster since the instrument cluster was
 2 replaced. (See 9/19/2017 & 10/4/2017 Repair Orders, Trial Exs."22"-"25.")
 3           6.    Plaintiff presented no evidence to establish diminution of value of the
 4 Subject Vehicle.
 5           7.    Plaintiff presented no evidence to suggest that BMW NA did not act
 6 in good faith in evaluating his claim and reaching its determination that the
 7 vehicle did not qualify for repurchase under the Song-Beverly Act. At minimum,
 8 BMW NA had a reasonable belief in the legality of its action and that the subject
 9 vehicle did not qualify for repurchase.
10 III.      FRCP50(a)STANDARD
11           Federal Rule of Civil Procedure 50(a) states:
12                (a)Judgment as a Matter of Law.
13                      (1)In General. If a party has been fully heard on an issue
14                 during a jury trial and the court finds that a reasonable jury
15                 would not have a legally sufficient evidentiary basis to find for
16                 the party on that issue, the court may:
17                             (A)resolve the issue against the party; and
18                             (B)grant a motion for judgment as a matter of law
19                 against the party on a claim or defense that, under the
20                 controlling law, can be maintained or defeated only with a
21                 favorable finding on that issue.
22                      (2) Motion. A motion for judgment as a matter of law
23                 may be made at any time before the case is submitted to the
24                 jury. The motion must specify the judgment sought and the law
25                 and facts that entitle the movant to the judgment.
26           The movant is entitled to judgment as a matter of law if the non-moving
27 party failed to make a showing on an essential element of his case with respect to
28 which he had the burden of proof, such that no reasonable jury could find that



     20240113v2                                 7                       2:17-cv-5061 DMG(PLAx)
 Case 2:17-cv-05061-DMG-PLA Document 84 Filed 12/14/18 Page 8 of 15 Page ID #:1159




 1   non-moving party carried his burden of proof. Washington v. Vogel, 880 F.Supp.
 2   1542 (M.D.Fla.1995). This standard mirrors the one used by courts in ruling on
 3   motions for summary judgment, that is to say, "the trial judge must direct a verdict
 4 if, under the governing law, there can be but one reasonable conclusion as to the
 5   verdict." Anderson v. Liberty Lobby,Inc., 477 U.S. 242, 249(1986).
 6 IV.       BMW NA IS ENTITLED TO JUDGMENT AS A MATTER OF LAW
 7           ON PLAINTIFF'S SECOND, THIRD, FOURTH, AND FIFTH
 8           CLAIMS AS WELL AS CLAIM FOR CIVIL PENALTY.
 9           A.    BMW NA Is Entitled To Judgment As a Matter of Law As To
10                 Plaintiff's Second Claim for Violation of Civil Code section
11                 1793.2(b).
12           Plaintiff alleges that BMW NA violated California Civil Code section
13   1793.2(b) by failing to commence repairs within a reasonable time or failing to
14 repair the subject 750i within 30 days. (Pl.'s Compl. at ¶15.) However, the
15   evidence is to the contrary. No single warranty repair visit exceeded 30 days.
16           Further, plaintiff has failed to present any evidence establishing the sole
17 remedy for this section: diminution in value. CACI 3205 provides for certain
18   damages where a defendant has not begun repairs within a reasonable period of
19 time or has not repaired a vehicle within 30 days. However, the "Direction for
20 Use" for CACI 3205 does not include restitution or replacement for a new motor
21   vehicle. Specifically, the directions state:
22                 The damages recoverable for unreasonable delay in repairs are
                   uncertain. A violation of Civil Code section 1793.2(b) would
23                 not entitle the consumer to the remedies of restitution or
                   replacement for a consumer good or a new motor vehicle as
24                 provided in section 1793.20). Before those remedies are
                   available, the manufacturer is entitled to a reasonable number
25                 of repair opportunities. (Gavaldon v. DaimlerC sler Corp,
                  (2004) 32 Cal Ath 1246, 1262 [13 Ca1.Rptr.3d 79 90 P.3d
26                 7521; see Civ. Code, §§ 1793.2(d), 1793.22) California
                   Uniform Commercial Code remedies that are ,generally
27                 available under Song-Beverly permit the buyer to diminution in
                   value.(See Civ. Code. § 1794(b); Cal. U. Com. Code, §§ 2711-
28                 2715.) It seems questionable, however, that a buyer could



     20240113v2                                 8                   2:17-cv-5061 DMG(PLAx)
 Case 2:17-cv-05061-DMG-PLA Document 84 Filed 12/14/18 Page 9 of 15 Page ID #:1160




 1             cancel the sale and get the purchase price back solely for delay
               in completing repairs, particularly if the repairs were ultimately
 2             successful.
 3 (emphasis added.) Accordingly, plaintiff must show diminished value for CACI
 4 3205, and he did not. Plaintiff's claim fails, and BMW NA is entitled to judgment
 5   as a matter oflaw.
6            B.    BMW NA Is Entitled to Judgment As a Matter of Law As To
 7                 Plaintiff's Fifth Claim for Breach of Implied Warranty of
 8                 Merchantability.
 9           Plaintiff's Fifth Cause of Action fails for several reasons, each of which is
10 sufficient to grant judgment for BMW NA as a matter of law.
11               1.     Since the subject vehicle was leased used by plaintiff, Civil
12                        Code section 1791.1 is not applicable.
13           First, plaintiff claims that under Civil Code section 1792 the lease of the
14 subject 750i was accompanied by an implied warranty of merchantability provided
15 by BMW NA, and then cites to Civil Code section 1791.1 for the duration of the
16 implied warranty. However, Civil Code section 1791.1 is not applicable to this
17 case. This case does not involve the sale or lease of a new vehicle, but rather the
18 lease of a used one. Accordingly, Civil Code section 1795.5 is the controlling
19 section pertaining to the applicable implied warranty of merchantability. Any
20 claim under Civil Code 1791.1 must fail.
21             2.     Under Civil Code section 1795.5, only Irvine BMW extended
22                        an implied warranty with the "used" vehicle leased to
23                        plaintiff.
24           Second, BMW NA cannot be held liable for implied warranty when the
25   vehicle is leased used from a third-party retail seller. In the case of the lease of a
26 used vehicle, Civil Code section 1795.5 is controlling. It states:
27             Notwithstanding the provisions of subdivision (a) of Section
28                 1791 defining consumer goods to mean "new" goods, the



     20240113v2                                9                      2:17-cv-5061 DMG(PLAx)
 Case 2:17-cv-05061-DMG-PLA Document 84 Filed 12/14/18 Page 10 of 15 Page ID #:1161



 1                 obligation of a distributor or retail seller of used consumer
 2                 goods in a sale in which an express warranty is given shall be
 3                the same as that imposed on manufacturers under this
 4                 chapter....
 5 (emphasis added.) BMW NA is a distributor of new motor vehicles, and did not
 6 distribute the subject 750i used. Accordingly, it does not owe implied warranty
 7 obligations in connection with the lease of a used vehicle.
 8           There are other similar distinctions in Song-Beverly between the implied
 9 warranty for used and new goods. draws a distinction between the manufacturer,
10 distributor and retailer of new goods, and the distributor and retailer of used
11   goods. For the manufacturers, distributors, and retailers of new goods, the duration
12 of the implied warranty runs, at most, one year. See Civil Code section 1791.1(c).
13 For the distributor and retailer of used goods, there is a maximum 3-month
14 duration for the implied warranty. See Civil Code section 1795.5(c). Further,
15   Section 1795.5(a) further clarifies that the requirement to maintain sufficient
16 service and repair facilities within California only applies to the distributor or
17 retailer of the used goods "and not the original manufacturer, distributor, or retail
18 seller making express warranties with respect to such goods when new."
19                3.     Even ifBMW NA did extend an implied warranty to plaintiff,
20                        the duration was only three months, no concern rendered the
21                        vehicle unfitfor providing transportation, and plaintiff never
22                       presented the vehicle to an authorized repair facility
23                       regarding the instrument cluster concern within the implied
24                        warranty period.
25           Third, even if the three-month implied warranty of merchantability applied
26 to BMW NA, plaintiffs concern relating to the instrument cluster did make the
27 vehicle unfit for its ordinary use. And plaintiff did not present the subject vehicle
28 to an authorized repair facility for the instrument cluster concern within the



     20240113v2                               10                    2:17-cv-5061 DMG(PLAx)
 Case 2:17-cv-05061-DMG-PLA Document 84 Filed 12/14/18 Page 11 of 15 Page ID #:1162



 1   implied warranty period.
 2           A vehicle breaches the implied warranty if the concern renders the vehicle
 3 unfit for its ordinary purpose of providing transportation. American Suzuki Motor
 4 Corporation v. Superior Court, 37 Cal.App.4th 1291, 1296 (1995). The Suzuki
 5   court concluded that when a vehicle remains fit for its ordinary purpose of
 6 providing transportation, its owner is not entitled to assert a breach of implied
 7 warranty action against the manufacturer. Id. at 1299. A consumer is required to
 8 notify the seller of the breach within a reasonable time of discovery, under
 9 California Commercial Code Section 2607(3)(A), or revoke acceptance within a
10 reasonable time after discovery and before substantial change in condition of the
11   goods under California Commercial Code Section 2608(3). Brand v Hyundai, 226
12 Cal.App.4th 1538 (2014). If not, the remedy is limited to diminution in value.
13   California Commercial Code Section 2713.
14           With regard to "used" goods, the implied warranty of merchantability under
15 the Song-Beverly Act is limited to a maximum of "three months following the sale
16 of used consumer goods to a retail buyer." Civil Code section 1795.5(c). More
17 importantly, Civil Code section 1795.5(a) establishes that only Irvine BMW, and
18 not BMW NA, extended an implied warranty for the "used" 2016 750i leased to
19 plaintiff.
20           To wit:
21                 1795.5. Notwithstanding the provisions of subdivision(a)of
22                 Section 1791 defining consumer goods to mean "new" goods,
23                the obligation of a distributor or retail seller of used consumer
24                 goods in a sale in which an express warranty is given shall be
25                the same as that imposed on manufacturers under this chapter
26                except:
27                 (a)It shall be the obligation ofthe distributor or retail seller
28                 making express warranties with respect to used consumer



     20240113v2                                11                     2:17-cv-5061 DMG(PLAx)
 Case 2:17-cv-05061-DMG-PLA Document 84 Filed 12/14/18 Page 12 of 15 Page ID #:1163



 1                 goods (and not the original manufacturer, distributor, or
 2                 retail seller making express warranties with respect to such
 3                 goods when new) to maintain sufficient service and repair
 4                 facilities within this state to carry out the terms of such express
 5                 warranties....
 6                  (c) The duration of the implied warranty of merchantability
 7                 and where present the implied warranty of fitness with respect
 8                 to used consumer goods sold in this state, where the sale is
 9                 accompanied by an express warranty, shall be coextensive in
10                 duration with an express warranty which accompanies the
11                 consumer goods, provided the duration of the express warranty
12                 is reasonable, but in no event shall such implied warranties
13                 have a duration of less than 30 days nor more than
14                 three months following the sale of used consumer goods to a
15                 retail buyer. Where no duration for an express warranty is
16                 stated with respect to such goods, or parts thereof, the duration
17                 of the implied warranties shall be the maximum period
18                 prescribed above.
19 (Emphasis added.)
20           There is a distinct difference between the original manufacturer, distributor
21   and retail seller of a new consumer good and the distributor and retail seller of a
22 used consumer good. As examples, distributors of used cars would include
23 entities like Auto Nation and CarMax.             It would not include the original
24 manufacturer, distributor or retail seller of a vehicle. Here, since BMW NA was
25   not in the "used" good chain of distribution for the subject vehicle, there is no
26 basis for a breach of implied warranty cause of action as a matter of law. To hold
27 otherwise would ignore the exemption for the original manufacturer, distributor
28 and retailer in Civil Code Section 1795.5(a) superfluous. Furthermore, nothing



     20240113v2                                12                      2:17-cv-5061 DMG(PLAx)
 Case 2:17-cv-05061-DMG-PLA Document 84 Filed 12/14/18 Page 13 of 15 Page ID #:1164



 1   happened in the first three months of plaintiffs ownership that rendered the
 2 subject vehicle unfit for its ordinary purpose of providing transportation.
 3   Accordingly, BMW NA is entitled to judgment as a matter of law as to plaintiffs
 4 implied warranty claim.
 5            C.   BMW NA is Entitled to Judgment As a Matter of Law As to
 6                 Plaintiff's Claim for Civil Penalty As He Has No Evidence Of A
 7                 Bad Faith Denial Of His Repurchase Request
 8           The Court in Kwan v. Mercedes-Benz of North America, Inc., 23 Cal. App.
 9 4th 174 (1994), addressed the issue of determining willfulness in connection with
10 the imposition of civil penalty under the Song-Beverly Act. According to the
11   Court, "[A] violation is not willful if the defendant's failure to replace or refund
12 was the result of a good faith and reasonable belief the facts imposing the statutory
13 obligation were not present." Id. at 185. The Court noted that civil penalties are
14 imposed as punishment or as deterrence. "[C]ourts refuse to impose civil penalties
15   against a party who acted with a good faith and reasonable belief in the legality of
16 his or her actions." Id.(Citations omitted.)
17           "Although the term 'willful' has no 'single, uniformly applicable' definition,
18 it refers generally to intentional conduct undertaken with knowledge or
19 consciousness of its probable results." Patarak v. Williams, 91 Cal.App.4th 826,
20 829 (2001) citing Kwan at 182-183. "Willful conduct does not require a purpose
21   or specific intent to bring about a result. However, it does require more than
22 negligence or accidental conduct." Id.; see also Calvillo-Silva v. Home Grocery,
23   19 Ca1.4th 714, 729-730 (1998); Rick's Electric, Inc. v. Occupational Safety &
24 Health Appeals Bd., 80 Cal.App.4th 1023, 1035 (2000). A civil penalty may be
25   awarded if the jury determines that the manufacturer knew of its obligations but
26 intentionally declined to fulfill them. There is no requirement of blame, malice or
27 moral delinquency. However, a violation is not willful if the defendant's failure to
28 replace or refund was the result of a good faith and reasonable belief the facts



     20240113v2                                13                     2:17-cv-5061 DMG(PLAx)
 Case 2:17-cv-05061-DMG-PLA Document 84 Filed 12/14/18 Page 14 of 15 Page ID #:1165



 1   imposing the statutory obligation was not present. Schreidel v. American Honda
 2 Motor Co., 34 Cal.App.4th 1242, 1249-1250(1995).
 3           Here, the only evidence presented was that BMW NA received plaintiff's
 4 repurchase request, gathered the information regarding their repair history,
 5   investigated, reached a good faith conclusion that the vehicle did not qualify, and
 6 timely rendered its decision to plaintiff. Plaintiff has presented no evidence that
 7 would give rise to an inference that BMW NA's belief in its position was false or
 8 that its analysis was incomplete. Plaintiff may not recover civil penalty damages
 9 for a difference of opinion. Without any facts to suggest otherwise, plaintiff's
10 civil penalty claim must fail.
11   V.      CONCLUSION
12           For the reasons cited above, BMW NA respectfully contends that Federal
13 Rule of Civil Procedure 50 mandates the                 adjudication of plaintiff's
14 Second, and Fifth causes of action as well as plaintiffs claim for civil penalty.
15 DATED: December 14, 2018                       BOWMAN AND BROOKE LLP
16
17
                                           BY: /s/Richard L. Stuhlbarg
18                                             Brian Takahashi
                                               Richard L. Stuhlbarg
19                                             Stephen J. Kelley
                                               Attorneys for Defendant
20                                             BMW OF NORTH AMERICA,LLC
21
22
23
24
25
26
27
28



     20240113v2                              14                     2:17-cv-5061 DMG(PLAx)
Case 2:17-cv-05061-DMG-PLA Document 84 Filed 12/14/18 Page 15 of 15 Page ID #:1166



 1                             CERTIFICATE OF SERVICE
 2           I hereby certify that on December 14, 2018, I filed the foregoing document
 3 entitled BMW OF NORTH AMERICA,LLC'S NOTICE OF MOTION AND
 4 MOTION FOR JUDGMENT AS A MATTER OF LAW PURSUANT TO
 5   FRCP 50(a) with the clerk of court using the CM/ECF system, which will send a
 6 notice of electronic filing to all counsel ofrecord in this action.
 7
 8
                                               /s/Richard L. Stuhlbarg
 9                                             Richard L. Stuhlbarg

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     20240113v2                               15                     2:17-cv-5061 DMG(PLAx)
